                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

Jacob Chykirda, IV,                          )
                                             )        C/A No. 0:18-1051-TMC
                              Plaintiff,     )
                                             )
       v.                                    )              ORDER
                                             )
Nancy Berryhill, Acting                      )
Commissioner of Social                       )
Security Administration,                     )
                                             )
                              Defendant.     )

       Plaintiff, Jacob Chykirda, IV, brought this action under 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for disability insurance benefits under the Social Security Act. This matter is

before the court for review of the Report and Recommendation (“Report”) of the United States

Magistrate Judge, made in accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2)(a), D.S.C. (ECF No. 19).        The Report recommends that the Commissioner’s

decision be affirmed. Id. at 9. On December 28, 2018, Chykirda filed a notice of his intent not

to file objections to the Report. (ECF No. 20).

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to




                                                  1
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 19), which is incorporated herein by reference. Accordingly, the

Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge


June 18, 2019
Anderson, South Carolina




                                               2
